DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of invention I, claims 18 through 33 in the reply filed on 4/11/22 is acknowledged.    
 Claim Objections
Claims 26 through 33 are objected to because of the following informalities:  
The use of the word “overlapping” in claim 26 lines 16, 17, 23, and 24 does not fit the claim in light of the specification.  The word overlap suggests an orientation inverse to what is illustrated in the figures, what is described as “overlapping” in the claim is illustrated as under or adjacent in the drawings. Note the metal oxide 165 is illustrated as underlying conductive layers 166, the gate oxide is not shown to be over or under the opening side surface (fig 3).  The term overlapping will therefore be interpreted to mean adjacent and not suggest any directionality with respect to the page.   Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between one of a connector and an integrated circuit (line 3) and the display device.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 18, 19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898).
Regarding claim 18.
Shin teaches a display device comprising: a substrate (205); a plurality of light-emitting diodes (150) over the substrate (205), the plurality of light-emitting diodes (150) arranged in a matrix (fig 1); a plurality of transistors (120) each electrically connected to at least one of the plurality of light-emitting diodes (150) (paragraph 37-44); and an insulating layer (124), wherein the plurality of light-emitting diodes (150) are positioned closer to the substrate (205) than the plurality of transistors (120), wherein each of the plurality of light-emitting diodes (150) comprises a metal oxide (paragraph 39), and wherein a top surface of a gate electrode (123) is substantially level (fig 3) (paragraph 40-45).
 Shin does not teach that the top surface of the gate electrode is level with the top surface of the insulating layer.
Miyari teaches a transistor for a display wherein a top surface of a gate electrode (170) is substantially level with a top surface of the insulating layer (181) (fig 11b) (paragraph 227).
It would have been obvious to one of ordinary skill in the art to form the top surface of the gate electrode level with the insulating material in order to facilitate the use of a copper conductor thereby improving conductivity (paragraph 7).
  Regarding claim 19.
Shin teaches the plurality of light-emitting diodes (150) comprise a first light-emitting diode and a second light-emitting diode, and wherein emission of the first light-emitting diode has a different color from emission of the second light-emitting diode (fig 1) (paragraph 37).
  Regarding claim 21.
Shin teaches all the plurality of light emitting diodes (G) emit light with an identical wavelength (green) (fig 1).  
Regarding claim 22.
Shin teaches the plurality of light- emitting diodes (150) are positioned between the substrate (205) and the wiring (151) (fig 3).
Miyairi teaches a driver circuit (13b,c), wherein the driver circuit comprises a plurality of circuit transistors (2200,2100), wherein each of the plurality of circuit transistors comprises a channel formation region in a semiconductor substrate (2211), wherein the insulating layer (181) and the plurality of transistors (2100) are positioned between the wiring (2205) and the semiconductor substrate (2211), and wherein the plurality of transistors are positioned closer to the wiring than the plurality of circuit transistors are (fig 13a) (paragraph 243-250).
 Regarding claim 24.
Shin teaches a touch sensor (200), wherein each of the plurality of light-emitting diodes (150) is configured to emit light toward the touch sensor (200) through the substrate (205) (fig 3) (paragraph 65).
 Regarding claim 25.
Shin teaches one of a connector (250) and an integrated circuit (fig 2) (paragraph 67). 
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898) as applied to claim 19 and further in view of Koyama (US 6501227).
Regarding claim 20.
Shin in view of Miyairi teaches elements of the claimed invention above.
Shin in view of Miyairi does not teach different channel lengths.
Koyama teaches a first transistor is electrically connected to the first light-emitting diode, wherein a second transistor is electrically connected to the second light-emitting diode, and wherein the first transistor and the second transistor are different in one or both of channel length and channel width (column 23 lines 35-65).  
It would have been obvious to one of ordinary skill in the art to provide transistor connected to first LEDs with a different channel width than transistors connected to second LEDs as a countermeasure against degradation of the driver TFTs due to hot carrier injection, the channel width (W) of the driver TFTs of the red color displaying pixels and the channel width (W) of the driver TFTs of the green color displaying pixels are made larger than the channel width (W) of the EL driver TFTs of the pixels displaying the color blue.
 Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898) as applied to claim 18 and further in view of Suh (US 2005/0093434).
Regarding claim 23.
Shin in view of Miyairi teaches elements of the claimed invention above.
Shin teaches an encapsulation material (320) between the light emitting diode (150) and the substrate (205)
Shin in view of Miyairi does not teach a color conversion layer.
Suh teaches providing a functional layer (700,710r,g,b), wherein the functional layer is positioned between the encapsulation layer (800) and at least one of the plurality of light-emitting diodes (600), wherein at least one of the plurality of light-emitting diodes emits light toward the encapsulation (800) through the functional layer (700r,g,b), and wherein the functional layer comprises one or both of a coloring layer and a color conversion layer (fig 12) (paragraph 83-92).
 It would have been obvious to one of ordinary skill in the art to provide a coloring or a color filtering layer in order to provide clearer color and higher resolution (Shuh, paragraph 23,24)
 Claim(s) 26, 27, 29, 30, 32, and 33 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898).
Regarding claim 26.
Shin teaches a display device comprising: a substrate (205); an insulating layer (124) a plurality of light-emitting diodes (150) over the substrate (205), the plurality of light-emitting diodes (150) arranged in a matrix (fig 1), a plurality of transistors (120) each electrically connected to at least one of the plurality of light-emitting diodes (150) (fig 3), wherein the plurality of light-emitting diodes (150) are positioned closer to the substrate (205) than the plurality of transistors (120) are, wherein the plurality of light-emitting diodes (150) are configured to emit light toward the substrate (205), wherein each of the plurality of transistors (120) comprises a metal oxide layer (121) (paragraph 44), a gate insulating layer (122), a gate electrode (123), a first conductive layer (126) and a second conductive layer (125), wherein the metal oxide layer (121) comprises a channel formation region (fig 3) (paragraph 45), wherein the metal oxide layer (121) comprises: a first region overlapping the first conductive layer (126); a second region overlapping the second conductive layer (125); and a third region between the first region and the second region (fig 3), wherein the first conductive layer (126) and the second conductive layer (125) are apart from each other over the metal oxide layer (121) (fig 3) (paragraph 42-50).
Shin does not teach the gate electrode is positioned with an opening.
Miyairi teaches a display device (fig 15a) comprising: wherein each of the transistors comprises a metal oxide layer (130) (paragraph 227), a gate insulating layer (160), a gate electrode (170), a first conductive layer (140) and a second conductive layer (150), wherein the metal oxide layer (130) comprises a channel formation region, wherein the metal oxide layer (130) comprises: a first region overlapping the first conductive layer; a second region overlapping the second conductive layer; and a third region between the first region and the second region, wherein the first conductive layer (140) and the second conductive layer (150) are apart from each other over the metal oxide layer, wherein the insulating layer (181) is positioned over the first conductive layer (140) and the second conductive layer (150), wherein the insulating layer (181) comprises an opening overlapping the third region, wherein the gate insulating layer (160) is positioned inside the opening and overlaps with a side surface of the insulating layer and a top surface of the third region, and wherein the gate electrode is positioned inside the opening and overlaps with the side surface of the insulating layer (181) and the top surface of the third region with the gate insulating layer (160) therebetween (fig 3b) (paragraph 148-222).
  It would have been obvious to one of ordinary skill in the art to form the top surface of the gate electrode level with the insulating material in order to facilitate the use of a copper conductor thereby improving conductivity (paragraph 7).
Regarding claim 27.
Shin teaches the plurality of light-emitting diodes (150) comprise a first light-emitting diode and a second light-emitting diode, and wherein emission of the first light-emitting diode has a different color from emission of the second light-emitting diode (fig 1) (paragraph 37).
 Regarding claim 29.
Shin teaches all the plurality of light emitting diodes (G) emit light with an identical wavelength (green) (fig 1).  
Regarding claim 30.
Shin teaches the plurality of light- emitting diodes (150) are positioned between the substrate (205) and the wiring (151) (fig 3).
Miyairi teaches a driver circuit (13b,c), wherein the driver circuit comprises a plurality of circuit transistors (2200,2100), wherein each of the plurality of circuit transistors comprises a channel formation region in a semiconductor substrate (2211), wherein the insulating layer (181) and the plurality of transistors (2100) are positioned between the wiring (2205) and the semiconductor substrate (2211), and wherein the plurality of transistors are positioned closer to the wiring than the plurality of circuit transistors are (fig 13a) (paragraph 243-250).
Regarding claim 32.
Shin teaches a touch sensor (200), wherein each of the plurality of light-emitting diodes (150) is configured to emit light toward the touch sensor (200) through the substrate (205) (fig 3) (paragraph 65).
 Regarding claim 33.
Shin teaches one of a connector (250) and an integrated circuit (fig 2) (paragraph 67). 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898) as applied to claim 27 and further in view of Koyama (US 6501227).
Regarding claim 28.
Shin in view of Miyairi teaches elements of the claimed invention above.
Shin in view of Miyairi does not teach different channel lengths.
Koyama teaches a first transistor is electrically connected to the first light-emitting diode, wherein a second transistor is electrically connected to the second light-emitting diode, and wherein the first transistor and the second transistor are different in one or both of channel length and channel width (column 23 lines 35-65).  
It would have been obvious to one of ordinary skill in the art to provide transistor connected to first LEDs with a different channel width than transistors connected to second LEDs as a countermeasure against degradation of the driver TFTs due to hot carrier injection, the channel width (W) of the driver TFTs of the red color displaying pixels and the channel width (W) of the driver TFTs of the green color displaying pixels are made larger than the channel width (W) of the EL driver TFTs of the pixels displaying the color blue.
 Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0095019) in view of Miyairi (US 2015/0187898) as applied to claim 26 and further in view of Suh (US 2005/0093434).
Regarding claim 31.
Shin in view of Miyairi teaches elements of the claimed invention above.
Shin teaches an encapsulation material (320) between the light emitting diode (150) and the substrate (205)
Shin in view of Miyairi does not teach a color conversion layer.
Suh teaches providing a functional layer (700,710r,g,b), wherein the functional layer is positioned between the encapsulation layer (800) and at least one of the plurality of light-emitting diodes (600), wherein at least one of the plurality of light-emitting diodes emits light toward the encapsulation (800) through the functional layer (700r,g,b), and wherein the functional layer comprises one or both of a coloring layer and a color conversion layer (fig 12) (paragraph 83-92).
 It would have been obvious to one of ordinary skill in the art to provide a coloring or a color filtering layer in order to provide clearer color and higher resolution (Shuh, paragraph 23,24)
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817